Citation Nr: 0908378	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-28 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1973 to July 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on her part.


REMAND

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regards to the Veteran's claim of service connection, 
the Board notes that the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

In this case, the Veteran served in the military for a mere 
26 days.  She was discharged after a July 1973 psychiatric 
evaluation found her unsuitable for retention.  Specifically, 
although the psychiatric report found no evidence of the 
Veteran being psychotic or neurotically debilitated, the 
psychiatrist concluded the Veteran had an inability to 
function under stress and was not responding well to the 
routine stress associated with boot camp.  The Veteran was 
also noted to have poor adaptation, acute anxiety episodes 
and general emotional instability with a history of 
responding to routine stress with emotional outbursts and 
anxiety.  The Veteran was not officially diagnosed, however, 
with any specific disability.

After service, the Veteran went to the emergency room in 
March 1990 for recurrent syncopal episodes, nearly two 
decades after separation from the military.  At that time, 
the Veteran reported having a 6 month history of fainting and 
reported trauma to the left side of her head in the mid-
1980s.  The examiner at that time diagnosed the Veteran with 
recurrent syncopal episodes noting them to likely be 
associated with anxiety attacks and possibly convulsions.

The Veteran, since 1990, has been regularly treated for 
various mental issues, to include generalized anxiety 
disorder, schizotype personality disorder, depression, 
dissociative/conversion disorder, cyclothymia, dysthymia and, 
most recently, psychotic disorder.

The Veteran, within the treatment records, indicates 
symptomatology beginning in 1987 when she divorced her 
husband.  The Board finds noteworthy the private treatment 
records never mention her short military service.  The 
Veteran currently alleges that her mental disability either 
began in the military or was aggravated by her military 
service. 

In support of her claim, the Veteran submitted a May 2005 
signed statement from a private D.O. of psychiatry, Dr. 
Werder, who opines as follows:

[Three to four] day [history of] psychological 
blindness that patient had while in the Navy in 
1973 may be associated with conversion hysteria 
that patient has suffered from during past two 
years.

The Board notes this opinion in and of itself is not 
probative to support the Veteran's claim.  It is unclear 
what, if any, service records were reviewed.  Indeed, it is 
unlikely Dr. Werder reviewed the July 1973 in-service 
psychiatric evaluation because the referenced "three to four 
day history of psychological blindness" is not consistent 
with the service treatment records.  A medical opinion based 
on incorrect factual premise is not probative.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).

The medical opinion, however, does raise at least some 
possibility that the Veteran's current mental disabilities 
could be related to her short military service.  This is 
especially significant in light of the circumstances of the 
Veteran's military discharge.  

Finally, the Board finds noteworthy that the RO denied the 
Veteran's claim, in part, based on a finding that the 1973 
military psychiatric evaluation merely indicated a 
developmental defect, which is not a compensable disability 
under the law.  In general, congenital or developmental 
defects are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. § 3.303(c), 4.9; see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996).  Congenital or 
developmental defects, however, if subjected to a 
superimposed injury or disease during service, may be 
service-connected if there is resultant additional 
disability.  VAOPGCPREC 82-90 (July 18, 1990).

It appears the RO's decision is based solely on the service 
treatment records.  However, based on the in-service 
complaints, Dr. Werder's opinion and private treatment 
records indicative of both psychiatric disabilities and a 
personality disorder, the Board concludes the duty to assist 
the Veteran requires that she be provided a VA examination 
with a medical opinion.  



Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the veteran for 
a psychiatric examination.  The claims 
folder and a copy of this Remand must be 
made available to, and be reviewed by, 
the examiner prior to the examination, 
and he or she should accomplish any 
indicated special tests, studies or 
additional consultations. 

The examiner should indicate whether the 
veteran currently has any psychiatric 
disorders, and, if so, whether any such 
disorder is at least as likely as not 
related to her military service versus 
any post-service incident (such as the 
referenced 1987 divorce or the mid-1980s 
head injury).

The examiner should also provide an 
opinion as to whether the veteran has a 
personality disorder or other congenital 
defect; and, if so, whether any such 
disorder was subject to a superimposed 
injury or disease during service 
resulting in additional disability.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The physician should 
provide a complete rationale for any 
opinion provided reconciling any 
conflicting medical opinion, to include 
Dr. Werder's May 2005 statement.

A complete rationale for any opinion 
expressed, with reference to supporting 
records, should be provided. 

2.  Following the above, the RO should 
then readjudicate the issue of 
entitlement to service connection for a 
psychiatric disability.  If the benefit 
sought remains denied, the veteran should 
be issued an appropriate supplemental 
statement of the case (SSOC) and afforded 
the opportunity to respond. The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.

The purposes of this remand are to complete the record, and 
to ensure due process. The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




